NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                     No. 09-2829


           MICHAEL OGBIN; LYNN OGBIN, individually and as a class
               representative On behalf of others similarly situated,
                                                                  Appellant
                                        v.

                    FEIN, SUCH, KAHN AND SHEPARD, P.C.;
                  JOHN DOE 1-100; JOHN DOE SERVICES 1-100


                   On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 2-08-cv-04138)
                   District Judge: Honorable Dennis M. Cavanaugh


                                 Argued June 29, 2010

           Before: SLOVITER, BARRY and HARDIMAN, Circuit Judges

                               (Filed: February 22, 2011)


Lewis G. Adler (Argued)
Woodbury, N.J. 08096

      Attorney for Appellant

Gregory E. Peterson
Andrew C. Sayles (Argued)
Connell Foley
Roseland, N.J. 07068

      Attorneys for Appellee
                                         ____

                                      OPINION


SLOVITER, Circuit Judge.

      This case presents the same two questions of law that we recently decided

in Allen v. LaSalle Bank, N.A., --- F.3d ----, No. 09-1466, 2011 WL 94420 (3d Cir.

Jan 12, 2011): (1) whether a communication from a debt collector to a

consumer=s attorney is actionable under ' 1692f(1) of the Fair Debt Collection

Practices Act (AFDCPA@); and (2) whether the New Jersey litigation privilege

absolves a debt collector of liability under the FDCPA. The District Court here

concluded that communications to attorneys are not actionable under the FDCPA

and that the New Jersey litigation privilege creates an exemption to liability

thereunder. In accordance with our decision in Allen, we will affirm in part,

vacate in part, and remand for further proceedings.1

      Law firm Fein, Such, Khan and Shepard, P.C. (AFSKS@) filed a foreclosure

action on behalf of loan servicer, West Coast Realty, LLC (AWCRSI@), against

Michael and Lynn Ogbin after they defaulted on the second mortgage on their

home. At the request of the Ogbins= attorney, FSKS sent two letters (the APayoff

Letters@) to the attorney for the Ogbins during the pendency of the foreclosure

proceedings. The first letter set forth the outstanding principal and interest owed

      1
          The District Court had jurisdiction under 28 U.S.C. ' 1331 and this court has
jurisdiction under 28 U.S.C. ' 1291.

                                           2
on the loans and FSKS=s attorney=s fees and costs. The second letter revised

the first and itemized FSKS=s attorney=s fees and costs associated with the

foreclosure action.

      The Ogbins and WCRSI subsequently settled the foreclosure action.

Thereafter, the Ogbins filed a class action complaint against FSKS, alleging that

FSKS violated the FDCPA and asserting common law claims. Specifically, the

complaint alleged that the Payoff Letters violated ' 1692f(1) of the FDCPA

because they contained charges for which FSKS could not legally collect under

state law or the mortgage contract, and because they contained overcharges in

violation of various state statutory caps and/or were in excess of what was

actually owed. See 15 U.S.C. '' 1692f, 1692f(1) (AA debt collector may not use

unfair or unconscionable means to collect or attempt to collect any debt@ including

A[t]he collection of any amount . . . unless such amount is expressly authorized by

the agreement creating the debt or permitted by law.@). The complaint also

asserted claims of negligence and intentional misrepresentation based upon the

alleged misstatements in the Payoff Letters.

      The District Court dismissed the complaint on FSKS=s motion to dismiss for

failure to state a claim upon which relief could be granted pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Ogbin v. Fein, Such, Kahn &

Shepard, PC, No.

08-cv-4138, 2009 WL 1587896 (D.N.J. June 1, 2009). In doing so, the Court

                                         3
held that the Ogbins= common law claims of intentional misrepresentation and

negligence were barred by the New Jersey litigation privilege and similarly failed

because the complaint did not allege any cognizable damages stemming from the

alleged overcharges. Id. at *3. The Court also concluded that the Ogbins=

negligence claim was lacking on the basis that FSKS did not owe the Ogbins a

duty of care because the Ogbins were represented by counsel in an action in

which they were adverse to FSKS. Id. at *4. With respect to the Ogbins=

FDCPA claims, the Court held that they were barred by the New Jersey litigation

privilege, and alternatively that the Payoff Letters, which were sent to the Ogbins=

attorney, were not actionable under the FDCPA. Id. at *2, *4. The Ogbins

appeal.2

      There was no error in the District Court=s conclusion that the Ogbins failed

to state common law claims of intentional misrepresentation and negligence.

The Payoff Letters, which were sent by FSKS during the pendency of the

foreclosure proceedings for the purpose of facilitating those proceedings, fall

squarely within the scope of the New Jersey litigation privilege. See Hawkins v.

Harris, 661 A.2d 284, 289 (N.J. 1995) (AThe absolute privilege applies to >any


      2
          We conduct a plenary review of the District Court=s order granting a motion to
dismiss for failure to state a claim. Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d
187, 190 (3d Cir. 2009). We accept all factual allegations in the complaint as true,
construe it in the light most favorable to the Ogbins, and determine whether, under any
reasonable reading of the complaint, the Ogbins may be entitled to relief. See id.


                                            4
communication (1) made in judicial or quasi-judicial proceedings; (2) by litigants

or other participants authorized by law; (3) to achieve the objects of the litigation;

and (4) that have some connection or logical relation to the action.=@) (quoting

Silberg v. Anderson, 786 P.2d 365, 369 (Cal. 1990)). Because the Ogbins=

common law claims are precluded by the litigation privilege, they cannot be the

subject of liability against FSKS. See Rickenbach v. Wells Fargo Bank, N.A.,

635

F. Supp. 2d 389, 401 (D.N.J. 2009) (A[T]he litigation privilege protects attorneys

not only from defamation actions, but also from a host of other tort-related

claims.@) (quotation omitted). Accordingly, we will affirm that part of the District

Court=s judgment dismissing the Ogbins= claims of intentional misrepresentation

and negligence.

      On the other hand, this court=s decision in Allen requires remand of the

Ogbins= FDCPA claims. In Allen, we concluded on substantially similar facts as

alleged here, that letters to a debtor=s attorney are actionable under ' 1692f(1) of

the FDCPA if those letters attempt to collect any amount not expressly authorized

by the agreement creating the debt or permitted by law. --- F.3d at ----, 2011 WL

94420, at *4. We also concluded that the New Jersey litigation privilege does

not absolve a debt collector from FDCPA liability. Id. In light of Allen, we will

vacate and remand that part of the District Court=s judgment dismissing the

Ogbins= FDCPA claims. We leave to the District Court to determine whether the
amounts FSKS sought in the Payoff Letters are not permitted by the agreement

authorizing the Ogbins= debt or by state law, such that the Ogbins have stated

viable claims under ' 1692f(1) of the FDCPA.

     Accordingly, we will affirm in part, vacate in part, and remand for further
proceedings.